      Case 1:20-cv-02815-NRB Document 71 Filed 10/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 JOEL DEUTSCH,

                   Plaintiff,

              - against -

 STATUS RESEARCH & DEVELOPMENT GMBH,                        ORDER
 JARRAD HOPE, and CARL BENNETTS,
                                                    20 Civ. 2815 (NRB)
                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Having    reviewed     the   parties’   pre-motion   letters,    dated

October 23, 2020 and October 28, 2020, the Court has determined

that defendants may bring their motion without the necessity of a

pre-motion conference.

     Plaintiff is reminded that if, consistent with Rule 11, he

can assert additional allegations to cure any alleged deficiencies

raised by defendants’ letter, it would be in the best interest of

both the parties and the Court for plaintiff to assert them now,

before briefing on the proposed motions. Plaintiff is thus granted

leave to file an amended complaint within two weeks of this Order.

At that time, if no amended complaint has been filed, the parties

should confer on a briefing schedule agreeable to both sides, in

which no more than sixty days elapse from the filing of defendants’

motion to the filing of defendants= reply.

                                      1
         Case 1:20-cv-02815-NRB Document 71 Filed 10/29/20 Page 2 of 2




             SO ORDERED.

Dated:       New York, New York
             October 29, 2020

                                                                     _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
